Cook, J.
(specially concurring).
I am satisfied that the testator did not intend to devise to Dr. Henry any interest or estate in the lands. She merely created a charge upon the income for his support. Ample authority for this declaration is cited in the briefs of counsel.
It is clear to me, without considering the conflicting and confusing discussions of the courts, but after carefully reading the will, that the devise to Loraine and Ditto Craig for their lives means for the lives of both. This is the natural, and to me necessary, meaning of the words used by the testator. This construction, it seems to me, discovers the intent of the testator, and gives effect to every part of the will. There is by this construction no violation of the two donee statute. Loraine and Ditto Craig take the life estate and the nephews and nieces of Dr. Henry get the fee, should both Loraine and Ditto die *74without issue. Was this not the plain purpose of the testator? To my mind there can be no question about it. As I read the will, the testator intended to, and no doubt thought she had, devised her entire estate by the will as first written. Later she discovered that if the life estate devised to Loraine and Ditto Craig should fall in, by both of them dying without issue, no provision had been made for this contingency, and then it was she added the codicil making the nephews and nieces of Dr. Henry the recipients of the ultimate fee.
I am unable to follow the line of reasoning by which the conclusion is reached that the nephews and nieces of Dr. Henry can, in any event, become the right heirs of the donee,, nor can I conceive how the will — all of it — can be upheld by making. Dr. Henry a donee, for, if he is a donee, the devise of the ultimate fee to the nephews and nieces of Dr. Henry must fail.